DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim 1, 7-10, 16-18 allowed.
The following is an examiner’s statement of reasons for allowance:
The specific limitations of “the second fixing portion having a second supporting surface located at a side of the second fixing portion away from the first circuit board, the second fixing surface being configured to be abutted to the second circuit board; and a foot coupled to the body portion through an end of the second fixing portion away from the body portion, the foot bending relative to the end of the second fixing portion and extending towards the first circuit board such that the foot is opposite to the body portion, the foot extending beyond the first supporting surface of the first fixing portion and being configured to be inserted into the first circuit board, wherein the first fixing portion and the second fixing portion have a first fixing hole and a second fixing hole respectively” in Claims 1 and 10 are not anticipated or made obvious by the prior art of record in the examiner’s opinion.  
For example
TAKAO discloses:
A supporting member, comprising: 
a body portion (e.g. 31, FIG.2, 85 FIG.23); 
at least one first fixing portion (e.g. 32a, 32c FIG.2)  connected to a side of the body portion, bending relative to the body portion, and configured to be fixed to a first circuit board (e.g. 25 FIG.2); and 


However TAKAO fails to explicitly disclose: “he second fixing portion having a second supporting surface located at a side of the second fixing portion away from the first circuit board, the second fixing surface being configured to be abutted to the second circuit board; and a foot coupled to the body portion through an end of the second fixing portion away from the body portion, the foot bending relative to the end of the second fixing portion and extending towards the first circuit board such that the foot is opposite to the body portion, the foot extending beyond the first supporting surface of the first fixing portion and being configured to be inserted into the first circuit board, wherein the first fixing portion and the second fixing portion have a first fixing hole and a second fixing hole respectively”
Furthermore, the examiner has performed the assignee and inventor name searches in order to identify documents with possible double patenting issues.  No documents with conflicting claims have been found.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERON S MILLISER whose telephone number is (571)270-1800.  The examiner can normally be reached on 9-6.
Examiner interviews are available via telephone.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THERON S MILLISER/            Examiner, Art Unit 2841      



/ADRIAN S WILSON/             Primary Examiner, Art Unit 2841